Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (US Patent Application Publication 2010/0157430), herein after referred to as Hotta, in view of Hayashi et al. (US Patent Application Publication 2017/0057414), herein after referred to as Hayashi.
Regarding independent claim 1, Hotta discloses an information display apparatus configured to display image information as a virtual image in a transportation (abstract and figure 2 reference display image 510 in a vehicle (transportation) including at least a virtual leading vehicle image 180 displayed by projecting onto reflector 711 as described in paragraph [0074].), the information display apparatus comprising: 
a light source configured to generate light (Figure 1 reference image formation unit 110 described in paragraph [0050] may include a laser or LED projector (describing a light source).);
a projector configured to reflect and project and the light from the light source (Figure 1 reference projection unit 120 (part of image projection unit 115) comprising mirror 126 (described as a reflective surface in paragraph [0058]) and lens 120a, 120b, and 127 (lens which allow light to project through).); and
circuitry configured to acquire information of the transportation (Figure 1 reference vehicle information acquisition unit 270 described in paragraph [0063] to acquire the traveling speed of the vehicle 730.), wherein
a depth of the virtual image in a horizontal direction is changed based on the information of the transportation acquired by the circuity (Figure 4 and paragraphs [0108]-[0111] describes setting the depth set position of the virtual leading vehicle image 180 based on the host vehicle 730 speed (describing changing the virtual image based information of the transportation). Paragraph [0157] describes the embodiment of figures 6A-6B describes how the depth position of the virtual leading vehicle image 180 is set such that the set depth distance L/Ls viewed from the observer/driver O becomes the depth target position. Figure 6A depicts the horizontal direction shifting by w3 for further depth L virtual images at position Q to be a larger shift as compared to w2 for closer depth L virtual images at the depicted position of w2 (describing to change the depth of the virtual image the viewing angle in the horizontal direction is changed). It is noted the vertical distance shifting is depicted in figure 6B.).
Hotta does not specifically disclose a viewing angle of a display region of the virtual image in a horizontal direction is changed based on the information of the transportation acquired by the circuity.
Hayashi discloses a viewing angle of a display region of the virtual image in a horizontal direction is changed based on the information of the transportation acquired by the circuity (Figures 5A-5B depict respectively the wider horizontal viewing angle at low speeds and narrower horizontal viewing angle of the display region at high speed by approximately 5 to 30 degree to suppress decline in the driver’s attentiveness at high-speed as described in paragraph [0045]. Please note the images in figures 5A-5B depict changes in only the horizontal viewing direction and the vertical viewing direction is maintained between the two varied speed thresholds of high speed and low speed.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Hotta’s viewing angle of a display region of the virtual image with the known technique of changing in a horizontal direction based on the information of the transportation acquired by the circuitry (speed of the vehicle) yielding the predictable results of suppressing decline in the driver’s attentiveness at high-speed as disclosed by Hayashi (paragraph [0045]).
Regarding claim 2, Hotta and Hayashi discloses the information display apparatus of claim 1, wherein 
the information of the transportation includes a traveling speed of the transportation (Hotta: Figure 1 reference vehicle information acquisition unit 270 described in paragraph [0063] to acquire the traveling speed of the vehicle 730. Hayashi: paragraph [0045] describes to vary the viewing angle based on vehicle speed.).
Regarding claim 3, Hayashi discloses the information display apparatus of claim 2, wherein 
when a traveling speed of the transportation is above a threshold value, the viewing angle of the display region of the virtual image in the horizontal direction is narrowed (Figures 5A-5B depict respectively the wider horizontal viewing angle at low speeds and narrower horizontal viewing angle of the display region at high speed by approximately 5 to 30 degree to suppress decline in the driver’s attentiveness at high-speed as described in paragraph [0045] (describing a threshold between the system’s identification between high and low speed). Please note the images in figures 5A-5B depict changes in only the horizontal viewing direction and the vertical viewing direction is maintained between the two varied speed thresholds of high speed and low speed.).
Regarding claim 4, Hayashi discloses the information display apparatus of claim 3, wherein 
when the traveling speed of the transportation is below the threshold value, the viewing angle of the display region of the virtual image in the horizontal direction is widened more than the viewing angle when the traveling speed of the transportation is above the threshold value (Figures 5A-5B depict respectively the wider horizontal viewing angle at low speeds and narrower horizontal viewing angle of the display region at high speed by approximately 5 to 30 degree to suppress decline in the driver’s attentiveness at high-speed as described in paragraph [0045] (describing a threshold between the system’s identification between high and low speed). Please note the images in figures 5A-5B depict changes in only the horizontal viewing direction and the vertical viewing direction is maintained between the two varied speed thresholds of high speed and low speed.).
Regarding claim 5, Hayashi discloses the information display apparatus of claim 4, wherein
the viewing angle in a vertical direction remains unchanged between the case in which the traveling speed of the transportation is above the threshold value and the case in which the traveling speed of the transportation is below the threshold value (Figures 5A-5B depict respectively the wider horizontal viewing angle at low speeds and narrower horizontal viewing angle of the display region at high speed by approximately 5 to 30 degree to suppress decline in the driver’s attentiveness at high-speed as described in paragraph [0045] (describing a threshold between the system’s identification between high and low speed). Please note the images in figures 5A-5B depict changes in only the horizontal viewing direction and the vertical viewing direction is maintained between the two varied speed thresholds of high speed and low speed.).
Regarding claim 6, Hotta discloses the information display apparatus of claim 2, wherein
a display position of the virtual image in the display region when the traveling speed of the transportation is higher than a threshold value is higher than a display position of the virtual image in the display region when the traveling speed o the transportation is below the threshold value (Paragraph [0298] describes the virtual image position P (Px, Py) is displayed such that the vertical direction Py corresponds to the depth position. Figure 4 and paragraph [0109] examples adjusting the depth set position based on the stopping distance D such that the depth is increased the faster a vehicle is moving V. This describes, for example, at a speed of 40 km/h the depth/vertical position is greater/higher than a depth/vertical position at a speed less than 40 km/h.).
Regarding claim 7, Hotta discloses the information display apparatus of claim 2, wherein
the image information is displayed at a position farther than a stopping distance which is a total of a free running distance and a braking distance in accordance with the traveling speed (Figure 4 reference free running distance D1 and braking distance D2 at respective traveling speeds V described in paragraphs [0108]-[0110] to set the distance/width/depth/position of the displayed virtual image 180 in accordance with the stopping distance D (calculated from D1 and D2). Paragraph [0109] emphasizes an extra margin added/multiplied by a coefficient to the total stopping distance D to account for time lag. Paragraph [0109] examples if the stopping distance D is 32m the displayed depth set position of the virtual image is 40m (at a position farther than the stopping distance D).).
Regarding claim 8, Hotta discloses the information display apparatus of claim 7, wherein 
the image information includes alert information (Paragraphs [0088]-[0090] describes displaying the virtual image 180 at the position of an actual/real preceding/leading vehicle a driver can easily recognize the danger of this state and improve safety regarding stopping distance of the vehicle for a safe stop. Thereby describing the virtual image 180 to avoid unsafe stopping (crashes etc.) providing the scope of the virtual image 180 to operate as an alert display information.). 
Regarding claim 9, Hotta discloses the information display apparatus of claim 8, wherein 
the alert display information is information for giving a warning of a presence of a pedestrian in front of the transportation and/or a preceding vehicle (Paragraphs [0088]-[0090] describes displaying the virtual image 180 at the position of an actual/real preceding/leading vehicle a driver can easily recognize the danger of this state and improve safety regarding stopping distance of the vehicle for a safe stop. Thereby describing the virtual image 180 to avoid unsafe stopping (crashes etc.) providing the scope of the virtual image 180 to operate as an alert display information. Paragraph [0220] also describes to change the position of the virtual leading vehicle image 180 based on the existence/absence of pedestrians.). 
Regarding claim 12, Hotta discloses the information display apparatus of claim 1, wherein 
the projector includes a concave mirror configured to reflect the light emitted from the light source and project the light toward a windshield of the transportation (Figure 1 reference mirror 126 reflecting to light flux 112 to windshield 710. The mirror 126 is described as concave in paragraph [0058].). 
Regarding claim 13, Hotta discloses the information display apparatus of claim 12, wherein 
the concave mirror has a rotating mechanism (paragraph [0058] describes drive unit 126a to adjust (mechanism) of an angle (rotation) of the mirror 126).
Regarding independent claim 14, Hotta discloses an automobile (Figure 1 reference vehicle 730.) comprising:
an information display apparatus configured to display image information as a virtual image (abstract and figure 2 reference display image 510 in a vehicle (transportation) including at least a virtual leading vehicle image 180 displayed by projecting onto reflector 711 as described in paragraph [0074].), wherein the information display apparatus comprises: 
a light source configured to generate light (Figure 1 reference image formation unit 110 described in paragraph [0050] may include a laser or LED projector (describing a light source).);
a projector configured to reflect and project and the light from the light source (Figure 1 reference projection unit 120 (part of image projection unit 115) comprising mirror 126 (described as a reflective surface in paragraph [0058]) and lens 120a, 120b, and 127 (lens which allow light to project through).); and
circuitry configured to acquire information of the traveling speed of the automobile (Figure 1 reference vehicle information acquisition unit 270 described in paragraph [0063] to acquire the traveling speed of the vehicle 730.), wherein
a depth of the virtual image in a horizontal direction is changed based on the information of the transportation acquired by the circuity (Figure 4 and paragraphs [0108]-[0111] describes setting the depth set position of the virtual leading vehicle image 180 based on the host vehicle 730 speed (describing changing the virtual image based information of the transportation). Paragraph [0157] describes the embodiment of figures 6A-6B describes how the depth position of the virtual leading vehicle image 180 is set such that the set depth distance L/Ls viewed from the observer/driver O becomes the depth target position. Figure 6A depicts the horizontal direction shifting by w3 for further depth L virtual images at position Q to be a larger shift as compared to w2 for closer depth L virtual images at the depicted position of w2 (describing to change the depth of the virtual image the viewing angle in the horizontal direction is changed). It is noted the vertical distance shifting is depicted in figure 6B.).
Hotta does not specifically disclose a viewing angle of a display region of the virtual image in a horizontal direction is changed based on the information of the transportation acquired by the circuity.
Hayashi discloses a viewing angle of a display region of the virtual image in a horizontal direction is changed based on the information of the transportation acquired by the circuity (Figures 5A-5B depict respectively the wider horizontal viewing angle at low speeds and narrower horizontal viewing angle of the display region at high speed by approximately 5 to 30 degree to suppress decline in the driver’s attentiveness at high-speed as described in paragraph [0045]. Please note the images in figures 5A-5B depict changes in only the horizontal viewing direction and the vertical viewing direction is maintained between the two varied speed thresholds of high speed and low speed.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Hotta’s viewing angle of a display region of the virtual image with the known technique of changing in a horizontal direction based on the information of the transportation acquired by the circuitry (speed of the vehicle) yielding the predictable results of suppressing decline in the driver’s attentiveness at high-speed as disclosed by Hayashi (paragraph [0045]).
Regarding claim 15, Hayashi discloses the automobile of claim 14, wherein 
when a traveling speed of the transportation is above a threshold value, the viewing angle of the display region of the virtual image in the horizontal direction is narrowed (Figures 5A-5B depict respectively the wider horizontal viewing angle at low speeds and narrower horizontal viewing angle of the display region at high speed by approximately 5 to 30 degree to suppress decline in the driver’s attentiveness at high-speed as described in paragraph [0045] (describing a threshold between the system’s identification between high and low speed). Please note the images in figures 5A-5B depict changes in only the horizontal viewing direction and the vertical viewing direction is maintained between the two varied speed thresholds of high speed and low speed.).
Regarding claim 16, Hayashi discloses the automobile of claim 15, wherein 
when the traveling speed of the transportation is below the threshold value, the viewing angle of the display region of the virtual image in the horizontal direction is widened more than the viewing angle when the traveling speed of the transportation is above the threshold value (Figures 5A-5B depict respectively the wider horizontal viewing angle at low speeds and narrower horizontal viewing angle of the display region at high speed by approximately 5 to 30 degree to suppress decline in the driver’s attentiveness at high-speed as described in paragraph [0045] (describing a threshold between the system’s identification between high and low speed). Please note the images in figures 5A-5B depict changes in only the horizontal viewing direction and the vertical viewing direction is maintained between the two varied speed thresholds of high speed and low speed.).
Regarding claim 17, Hayashi discloses the automobile of claim 16, wherein
the viewing angle in a vertical direction remains unchanged between the case in which the traveling speed of the transportation is above the threshold value and the case in which the traveling speed of the transportation is below the threshold value (Figures 5A-5B depict respectively the wider horizontal viewing angle at low speeds and narrower horizontal viewing angle of the display region at high speed by approximately 5 to 30 degree to suppress decline in the driver’s attentiveness at high-speed as described in paragraph [0045] (describing a threshold between the system’s identification between high and low speed). Please note the images in figures 5A-5B depict changes in only the horizontal viewing direction and the vertical viewing direction is maintained between the two varied speed thresholds of high speed and low speed.).
Regarding independent claim 18, Hotta discloses a method (abstract) performed by an information display apparatus configured to display image information as a virtual image in a transportation (abstract and figure 2 reference display image 510 in a vehicle (transportation) including at least a virtual leading vehicle image 180 displayed by projecting onto reflector 711 as described in paragraph [0074].), the  method comprising: 
generating light by a light source (Figure 1 reference image formation unit 110 described in paragraph [0050] may include a laser or LED projector (describing a light source).);
reflecting and projecting the light from the light source (Figure 1 reference projection unit 120 (part of image projection unit 115) comprising mirror 126 (described as a reflective surface in paragraph [0058]) and lens 120a, 120b, and 127 (lens which allow light to project through).); and
acquiring information of the transportation (Figure 1 reference vehicle information acquisition unit 270 described in paragraph [0063] to acquire the traveling speed of the vehicle 730.); and
changing a depth of the virtual image in a horizontal direction is changed based on the acquired information of the transportation (Figure 4 and paragraphs [0108]-[0111] describes setting the depth set position of the virtual leading vehicle image 180 based on the host vehicle 730 speed (describing changing the virtual image based information of the transportation). Paragraph [0157] describes the embodiment of figures 6A-6B describes how the depth position of the virtual leading vehicle image 180 is set such that the set depth distance L/Ls viewed from the observer/driver O becomes the depth target position. Figure 6A depicts the horizontal direction shifting by w3 for further depth L virtual images at position Q to be a larger shift as compared to w2 for closer depth L virtual images at the depicted position of w2 (describing to change the depth of the virtual image the viewing angle in the horizontal direction is changed). It is noted the vertical distance shifting is depicted in figure 6B.).
Hotta does not specifically disclose changing a viewing angle of a display region of the virtual image in a horizontal direction based on the acquired information of the transportation.
Hayashi discloses a viewing angle of a display region of the virtual image in a horizontal direction is changed based on the information of the transportation acquired by the circuity (Figures 5A-5B depict respectively the wider horizontal viewing angle at low speeds and narrower horizontal viewing angle of the display region at high speed by approximately 5 to 30 degree to suppress decline in the driver’s attentiveness at high-speed as described in paragraph [0045]. Please note the images in figures 5A-5B depict changes in only the horizontal viewing direction and the vertical viewing direction is maintained between the two varied speed thresholds of high speed and low speed.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Hotta’s viewing angle of a display region of the virtual image with the known technique of changing in a horizontal direction based on the information of the transportation acquired by the circuitry (speed of the vehicle) yielding the predictable results of suppressing decline in the driver’s attentiveness at high-speed as disclosed by Hayashi (paragraph [0045]).
Regarding claim 19, Hotta and Hayashi discloses the method of claim 18, wherein 
the information of the transportation includes a traveling speed of the transportation (Hotta: Figure 1 reference vehicle information acquisition unit 270 described in paragraph [0063] to acquire the traveling speed of the vehicle 730. Hayashi: paragraph [0045] describes to vary the viewing angle based on vehicle speed.).
Regarding claim 20, Hayashi discloses the method o claim 19, further comprising:
narrowing the viewing angle of the display region of the virtual image in the horizontal direction when the traveling speed of the transportation is high;
widening, more than the viewing angle when the traveling speed of the transportation is above a threshold value, the viewing angle of the display region of the virtual image in the horizontal direction when the traveling speed of the transportation is below the threshold value; and
maintaining the viewing angle in a vertical direction between the case in which the traveling speed o the transportation is above the threshold value and the case in which the traveling speed of the transportation is below the threshold value (Figures 5A-5B depict respectively the wider horizontal viewing angle at low speeds and narrower horizontal viewing angle of the display region at high speed by approximately 5 to 30 degree to suppress decline in the driver’s attentiveness at high-speed as described in paragraph [0045] (describing a threshold between the system’s identification between high and low speed). Please note the images in figures 5A-5B depict changes in only the horizontal viewing direction and the vertical viewing direction is maintained between the two varied speed thresholds of high speed and low speed.).

4.		Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta-Hayashi in view of Misawa et al. (US Patent Application Publication 2021/0041707), herein after referred to as Misawa.
Regarding claim 10, Hotta discloses the information display apparatus of claim 1.
Hotta does not specifically disclose a sensor configured to detect whether the transportation is traveling in daytime or nighttime based on external light.
Misawa discloses circuitry is configured to: detect whether the transportation is driving in daytime or in nighttime based on external light (figure 1 reference HUD 1 of vehicle 2 described in paragraph [0043] to detect the point of view of a driver via a white light generated in daytime and not in nighttime (thereby describing detecting daytime or nighttime to perform the function of white light generated only in daytime).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Hotta’s HUD system with the known technique of detecting whether the transportation is driving in daytime or in nighttime based on external light yielding the predictable results of detecting a driver’s point of view in both bright daytime and dark nighttime conditions as disclosed by Misawa (paragraph [0043]).

5.		Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta-Hayashi-Misawa in view of Fujikawa et al. (US Patent Application Publication 2013/0050655), herein after referred to as Fujikawa.
		Regarding claim 11, Hotta-Hayashi-Misawa discloses the information display apparatus of claim 10.
		None of Hotta, Hayashi, or Misawa discloses wherein the display position of the virtual image is set in accordance with a detection result of the sensor.
Fujikawa discloses wherein the display position of the virtual image is set in accordance with a detection result of the sensor (Figure 1 reference HUD 100 of vehicle 1. Figure 15 reference optical elements 32 described in paragraph [0072] to be formed as micro-mirrors arranged with pitches P1 and P2 (paragraph [0078]). Paragraph [0093] describes the diameter of a pupil during the daytime to be 2 to 6 mm such that the minimum diameter of the pupil is set to 2 mm. Paragraph [0094] describes the minimum diameter of the pupil is applied to equation 1 to obtain pitches P1 and P2. Paragraph [0095] describes to set the horizontal pitch P1 such that increases to pitch P1 increase the horizontal direction the virtual image and similarly increases to the vertical pitch P2 increases the vertical direction of the virtual image. Paragraph [0132] describes operation of the HUD apparatus 100 in the nighttime changes the minimum value of the pupil examples as 7-8 mm thereby changes pitches P1 and P2 when applied to equation 1 (paragraph [0094]) and changes the position of the virtual image (paragraph [0095]).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Hotta-Misawa’s imaging device/camera configured to detect a viewpoint position of a driver with the known technique of detecting pupil diameters which vary in daytime and nighttime conditions and correspondingly adjust the position of the virtual image yielding the predictable results of reducing blurring of the virtual image as disclosed by Fujikawa (paragraph [0092]).

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622